Exhibit 10.6

AMENDMENT TO STOCK PURCHASE AGREEMENT

Amendment dated as of February 1, 2010 to STOCK PURCHASE AGREEMENT dated as of
November 17, 2009 (the “Stock Purchase Agreement”) between The Gap, Inc., a
Delaware corporation (the “Company”) and Robert J. Fisher (“Fisher” and,
together with any revocable family trust through which Fisher beneficially owns
common stock of the Company, “Seller”). Initially capitalized terms used herein
but not defined herein shall have the meaning assigned to such terms in the
Stock Purchase Agreement.

WITNESSETH:

WHEREAS, the parties to this Amendment entered into the Stock Purchase Agreement
in connection with the Company’s share repurchase agreement authorized by the
Board of Directors of the Company on November 17, 2009; and

WHEREAS, the parties to the Stock Purchase Agreement desire to amend such
agreement to provide for its termination in the event of the death of Fisher;
and

WHEREAS in consideration of the above recitals and of the mutual agreements and
covenants contained in this Agreement, the Company and the Seller intending to
be bound legally, each agree as follows:

ARTICLE 1

Section 1.1. Section 7.1 Termination. is hereby amended to add a new clause
(g) to Section 7.1 as follows:

(g) notwithstanding Section 7.1(b), pursuant to written notice by the successor
or executor of the estate of Fisher of the death of Fisher, such termination to
be effective immediately upon delivery of notice thereof.

Section 1.2. Section 7.1 Termination. is hereby amended to revise the ultimate
sentence and add a new ultimate sentence to Section 7.1 as follows:

The party desiring to terminate this Agreement pursuant to clauses (b), (c),
(d), (e) or (g) above shall give written notice of such termination to the other
party.

In clarification of the foregoing, in the event of a termination pursuant to
clauses (c) through (g) hereof, there shall be no further settlement of Acquired
Shares in respect of any purchases pursuant to the Program (whether for a prior
month or the period in which the termination event occurs), and no Closing for
Acquired Shares shall follow any such termination of this Agreement.



--------------------------------------------------------------------------------

ARTICLE 2

Miscellaneous

Section 2.1. Effect. Except as amended by this Amendment, the Stock Purchase
Agreement shall remain in full force and effect.

Section 2.2. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of California (without regard to principles
of conflicts of laws).

Section 2.3. Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. No
provision of this Agreement is intended to confer upon any Person other than the
Company or Seller any rights or remedies hereunder.

Section 2.4. Entire Agreement. The Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.

Section 2.5. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GAP, INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer ROBERT J. FISHER (on
behalf of himself and on behalf of Seller) By:  

/s/ Robert J. Fisher

Name:   Robert J. Fisher